Name: 2004/177/EC: Commission Decision of 20 February 2004 on the temporary introduction of registered horses participating in the Olympic Games or the Paralympic Games in Greece in 2004 (Text with EEA relevance) (notified under document number C(2004) 499)
 Type: Decision_ENTSCHEID
 Subject Matter: social affairs;  Europe;  tariff policy;  agricultural activity;  means of agricultural production
 Date Published: 2004-02-24

 Avis juridique important|32004D01772004/177/EC: Commission Decision of 20 February 2004 on the temporary introduction of registered horses participating in the Olympic Games or the Paralympic Games in Greece in 2004 (Text with EEA relevance) (notified under document number C(2004) 499) Official Journal L 055 , 24/02/2004 P. 0064 - 0065Commission Decisionof 20 February 2004on the temporary introduction of registered horses participating in the Olympic Games or the Paralympic Games in Greece in 2004(notified under document number C(2004) 499)(Text with EEA relevance)(2004/177/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(1), and in particular Article 19(ii) thereof,Whereas:(1) In accordance with Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses(2) and with Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production(3), guarantees must be provided to ensure that uncastrated male horses older than 180 days do not pose a risk as regards the spreading of equine viral arteritis.(2) Registered horses participating in the Olympic Games in Athens, Greece, in August 2004 will be under the veterinary supervision of the competent authorities of Greece and the organising FÃ ©dÃ ©ration Equestre International (FEI).(3) Registered horses participating in the XII Paralympic Games in Athens, Greece, in September 2004, will be under the veterinary supervision of the competent authorities of Greece.(4) Certain male horses qualified for the participation in these high level equestrian events may not comply with the requirements laid down in Decisions 92/260/EEC or 93/197/EEC respectively as regards equine viral arteritis.(5) A derogation from those requirements should therefore be provided for horses temporarily admitted or imported for these sporting events. That derogation should set out conditions excluding any risk of spreading equine viral arteritis.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. By way of derogation from Decision 92/260/EEC, Member States shall authorise the temporary admission of uncastrated male registered horses for the purpose of participation in the equestrian events of the Olympic Games or the Paralympic Games in Athens, Greece, in August and September 2004 respectively, without requiring the guarantees provided for in that Decision as regards equine viral arteritis provided that the requirements set out in paragraph 2 are fulfilled.2. The animal health certificate established in accordance with Annex II to Decision 92/260/EEC shall comply with the following requirements:(a) section III point (e)(v) of certificate A, B, C, D and E, and section III point (f)(v) of certificate F relating to equine viral arteritis, shall be deleted by the official veterinarian who signs the certificate;(b) the following shall be added to the certificates:"Registered horse admitted in accordance with Commission Decision 2004/177/EC(4)."(c) the following shall be added to the declaration which is attached to the certificates:"The horse covered by this certificate is intended to participate in the equestrian events of the Olympic Games/Paralympic Games (delete as appropriate) and will not be used for breeding or for the collection of semen during its residence in a Member State of the European Union.Arrangements have been made to transport the horse out of the European Union without delay after the equestrian events of the Olympic Games/Paralympic Games (delete as appropriate) have ended.Date and place of scheduled export from the European Union: ..."Article 21. By way of derogation from Decision 93/197/EEC, Member States shall authorise the temporary introduction of uncastrated male registered horses from the Falkland Islands, Kyrgyzstan and Saint Pierre and Miquelon for the purpose of participation in the equestrian events of the Olympic Games or the Paralympic Games in Athens, Greece, in August and September 2004 respectively, without requiring the guarantees provided for in that Decision as regards equine viral arteritis provided that the requirements set out in paragraphs 2 are fulfilled.2. The animal health certificate established in accordance with Annex II to Decision 93/197/EEC shall comply with the following requirements:(a) section III point (e)(v) of certificate A, B and G relating to equine viral arteritis, shall be deleted by the official veterinarian who signs the certificate;(b) the following shall be added to the certificates:"Registered horse admitted in accordance with Commission Decision 2004/177/EC(5)."(c) the following shall be added to the declaration which is attached to the certificates:"The horse covered by this certificate is intended to participate in the equestrian events of the Olympic Games/Paralympic Games (delete as appropriate) and will not be used for breeding or for the collection of semen during its residence in a Member State of the European Union.Arrangements have been made to transport the horse out of the European Union without delay after the equestrian events of the Olympic Games/Paralympic Games (delete as appropriate) have ended.Date and place of scheduled export from the European Union: ..."Article 3This Decision is addressed to the Member States.Done at Brussels, 20 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 130, 15.5.1992, p. 67. Decision as last amended by Decision 2004/117/EC (OJ L 36, 7.2.2004, p. 20).(3) OJ L 86, 6.4.1993, p. 16. Decision as last amended by Decision 2004/117/EC.(4) OJ L 55, 24.2.2004, p. 64.(5) OJ L 55, 24.2.2004, p. 64.